Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on March 08, 2022, with respect to the claim rejections under 35 U.S.C. 103 as being unpatentable over Sharratt et al (US 20120203037) alone or in view of Taira et al (photochemical and photobiological Sciences, issue 9, 2006, pages 1-23)  have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Sharratt does not disclose or suggest zeolite 5A, zeolite 13X, zeolite LSX, zeolite AW-300, or mixtures thereof, as recited in amended independent claims 1 and 10. Sharratt does not disclose, teach, or suggest a compound of formula RfC≡CX, where Rf is a straight-chain perfluorinated alkyl group, and X is selected from the group consisting of H, F, Cl, Br, and I, sorbed to zeolite 5A, zeolite 13X, zeolite LSX, zeolite AW-300, or mixtures thereof, as recited in amended independent claims 1 and 10. Sharratt does not disclose, teach, or suggest a process of desorbing a compound of formula RfC≡CX from zeolite 5A, zeolite 13X, zeolite LSX, zeolite AW-300, or mixtures thereof, as recited in amended independent claim 10.  Taira does not cure the deficiency of Sharratt.
	Furthermore, Applicants have filed terminal disclaimers to obviate the obviousness type double patenting rejections over claims 1-32 of U.S. Patent No. 10,246,388; over claims 1-20 of U.S. patent 10,343,961 and over claims 1-30 of U.S. patent 10995047. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622